Citation Nr: 1232784	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-35 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include ischemic heart disease, as due to herbicide exposure.

2.  Entitlement to service connection for lesions of the brain, claimed as brain cancer, as due to herbicide exposure.

3.  Entitlement to service connection for a lesion on the right, middle finger, as due to herbicide exposure.

4.  Entitlement to service connection for a prostate disorder, claimed as prostate cancer, as due to herbicide exposure.

5.  Entitlement to service connection for asthma, as due to herbicide exposure.

6.  Entitlement to service connection for a skin disorder, claimed as chloracne, as due to herbicide exposure.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for a neck disability.

9.  Entitlement to service connection for a bilateral hand disability.

10.  Entitlement to service connection for a bilateral hip disability.

11.  Entitlement to service connection for a right ankle disability.

12.  Entitlement to service connection for a left ankle disability.

13.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and A.H.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to October 1966, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008, September 2008, and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2012, the RO granted the Veteran's claim of entitlement to service connection for a left foot disability, and assigned a noncompensable rating, effective May 31, 2007.  As the Veteran has not appealed this rating, this represents a full grant of the claim on appeal and is no longer before the Board for review.

The Board notes that a claim of entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder was also on appeal.  In correspondence received by VA in April 2012, the appellant's representative withdrew the Veteran's claim of entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder.  In light of the foregoing, there remain no allegations of errors of fact or law for appellate consideration, in regard to this claim.  Accordingly, the Board does not have jurisdiction to review this issue, and to this extent, the appeal is dismissed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

In July 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the Seattle RO.  A copy of the transcript is of record.

The issues of entitlement to service connection for a back disability, for bilateral hip disability, for a left ankle disability, and for a right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran has verified active service in the Republic of Vietnam during the Vietnam Era, and thus is presumed to have been exposed to herbicide agents, including Agent Orange.

2.  The Veteran has not been diagnosed with ischemic heart disease.

3.  Left anterior fascicular block is not etiologically related to service, to include herbicide exposure.

4.  The Veteran has not been diagnosed with brain cancer.

5.  Periventricular deep white matter changes of the brain are not etiologically related to service, to include herbicide exposure.

6.  Pyogenic granuloma of the right, middle finger is not etiologically related service, to include herbicide exposure.

7.  The Veteran has not been diagnosed with prostate cancer.

8.  Benign prostatic hypertrophy is not etiologically related to service, to include herbicide exposure.

9.  Asthma is not etiologically related to service, to include herbicide exposure.

10.  The Veteran has not been diagnosed with chloracne.

11.  A skin disorder is not etiologically related to service, to include herbicide exposure.

12.  A neck disability is not etiologically related to service.

13.  The Veteran has not been diagnosed with a bilateral hand disability.

14.  The Veteran has not been diagnosed with a right ankle disability.




CONCLUSIONS OF LAW

1.  A heart disorder, to include ischemic heart disease, was not incurred in or aggravated by active duty service, nor may such a disorder be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  Lesions of the brain, to include brain cancer, were not incurred in or aggravated by active duty service, nor may such a disorder be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

3.  Lesion of the right, middle finger, was not incurred in or aggravated by active duty service, nor may such a disorder be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

4.  A prostate disorder, to include prostate cancer, was not incurred in or aggravated by active duty service, nor may such a disorder be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

5.  Asthma was not incurred in or aggravated by active duty service, nor may such a disorder be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

6.  A skin disorder, to include chloracne, was not incurred in or aggravated by active duty service, nor may such a disorder be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

7.  A neck disability was not incurred in or aggravated by active service.                38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011);          38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

8.  A bilateral hand disability was not incurred in or aggravated by active service.                38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011);          38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

9.  A right ankle disability was not incurred in or aggravated by active service.                38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011);          38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received,  proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in pre-rating letters dated in October 2007, May 2008, and April 2010, the RO provided notice to the appellant regarding what information and evidence was needed to substantiate the claims, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The RO also provided the appellant with specific pre-rating notice regarding disability ratings and effective dates pursuant to Dingess/Hartman.  

The record also reflects that the RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining service treatment records, post-service treatment records, and VA treatment records.  In this regard, the Board notes that the Veteran has identified outstanding records from the VA Hospital in Lyons, Illinois, as well as private records from providers in Texas, Illinois, and Missouri.  The Veteran, however, has indicated that the VA records from Lyons, Illinois were related to kidney stones (which is not an issue on appeal).  Further, VA has requested that the Veteran identify outstanding private treatment records and provide VA with authorization to obtain such records, as needed.  See August 2011 letter to Veteran.  The Veteran has not provided any information regarding these records.  At his Board hearing, the Veteran also noted that he was unsure if the physicians were even in practice anymore, and if he were able to obtain the records, he would have obtained them.  VA has a duty to make reasonable efforts to obtain relevant records that the claimant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A.  As the outstanding VA records are not relevant, and the Veteran has not adequately identified the outstanding private records to VA, the Board finds that remand is unnecessary to obtain these records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran has undergone VA medical examinations for his claims of entitlement to service connection for a heart disorder, a neck disability, and a right ankle disability.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  For the remainder of the claims herein decided, VA has not provided the Veteran with an opportunity for an examination.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Simply stated, the standards of McLendon are not met in regards to the claims of entitlement to service connection for lesions of the brain, a lesion on the right, middle finger, a prostate disability, asthma, chloracne, or a bilateral hand disability because there is no competent evidence providing any indication that any of these disabilities is related to service, including herbicide exposure.  Therefore, a VA examination to evaluate these claimed disabilities is not warranted.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Thus, any such error is considered to be harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  The claims are therefore ready for adjudication.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303.  As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 495-96.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In addition, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).

Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) or, alternatively, a veteran without Vietnam service with competent evidence of herbicide exposure, who develops one of the aforementioned conditions.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Analysis

At the outset, the Board notes that the Veteran has verified service in the Republic of Vietnam.  As such, he is presumed to have been exposed to herbicides, including Agent Orange.

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, personnel records, VA medical records (including those contained in Virtual VA), and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Heart Disorder

The Veteran has been diagnosed with left anterior fascicular block.  He asserts that in-service exposure to herbicides, including Agent Orange, caused this disability.  In this regard, he also argues that his heart disorder is ischemic heart disease, which is presumptively related to his exposure to herbicides.

As previously noted, service connection for specific diseases, including ischemic heart disease, may be presumed if a Veteran was exposed during service to certain herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

Service treatment records are silent for diagnosis or complaints of heart problems.  The Veteran's chest x-ray at entrance and separation was normal, and his examinations were also normal.  The Veteran marked "no" on his Reports of Medical History at entrance and separation as to whether he had any pain or pressure in his chest or palpitation or pounding heart.

Historically, VA treatment records dated in June 1998 reflect that the Veteran reported to the emergency room complaining of headache and dizziness.  Chest x-ray revealed no acute disease.  EKG revealed a normal sinus rhythm with frequent premature ventricular contractions, at times every third beat.  EKG also showed signs of a left anterior fascicular block.  The Veteran was ruled out for myocardial infarction.  Review of the rhythm strip revealed frequent premature ventricular contractions, and the Veteran reported having a history of this since childhood.  He was determined to be asymptomatic and no workup was required at that time.  Testing performed by the VA in April 1998, November 2002, and July 2004 revealed a diagnosis of sinus bradycardia with left ventricular hypertrophy and left anterior fascicular block.  Stress testing performed in January 2003 revealed no clinical symptoms of ischemia with exercise.

After the Veteran filed his claim for service connection in January 2010, he was afforded a VA examination in August 2010 to determine whether the Veteran's heart disorder was a form of ischemic heart disease.  The Veteran complained of left-sided chest pain.  Stress test results performed revealed no chest pain with exercise, no significant arrhythmias found, and no ischemic changes noted with exercise.  Although the stress test was stopped due to fatigue, the quality of study was determined to be adequate for interpretation.  Heart size was normal, by x-ray.  Testing revealed a left anterior fascicular block.  The physician found that ischemic heart disease was not confirmed by testing.  She noted that the Veteran's chest pain and left anterior fascicular block could not be currently attributed to ischemia.  

The physician also noted as a "problem associated with the diagnosis" to be "possible ischemic heart disease."  The examination was then reviewed by the Acting Medical Director of the Portland VA Medical Center to provide further clarification.  He noted that the examiner meant to say "chest pain" rather than "possible ischemic heart disease."  He further explained that the Veteran underwent a stress test which was negative, and the examiner's impression in the diagnosis was that the chest pain and left anterior fascicular block could not be attributed to ischemia.

The evidence of record clearly establishes that the Veteran had a diagnosis of left anterior fascicular block, as reflected in the August 2010 VA examination report.  However, the record simply fails to establish that the Veteran's left anterior fascicular block is ischemia or otherwise related to in-service exposure to herbicides.  Significantly, the only competent medical opinion to directly address whether current left anterior fascicular block is ischemia weighs against the claim.  The Board accepts this opinion as probative and dispositive evidence on the medical nexus question, based as it was upon an examination of the Veteran, full consideration of the records, including the Veteran's assertions, and supported by stated rationale (namely that ischemia was not confirmed through testing).  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gbrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Significantly, neither the Veteran nor his representative has presented or identified a contrary medical opinion that, in fact, supports the claim.

There is also simply no evidence whatsoever that the Veteran's left anterior fascicular block is related to in-service exposure to herbicides.  This disability is not recognized by VA as being presumptively related to herbicide exposure, and presumptive service connection cannot be granted.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Veteran has presented no evidence to support this theory, and nothing of record supports this assertion.  As for any direct assertions by the Veteran and/or his representative that there exists a medical nexus between left anterior fascicular block and the Veteran's military service, such evidence provides no basis for allowance of the claim.  The matter on which this claim turns is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on such a medical matter, such as whether his heart disorder represents ischemia or whether his heart disorder was caused by in-service exposure to herbicides.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a heart disorder, to include ischemic heart disease, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Lesions of the Brain

The Veteran asserts he has lesions on his brain and brain cancer, caused by his in-service exposure to herbicides.

Service treatment records are silent for diagnosis or complaints of brain lesions or brain cancer.  The Veteran's head examinations at entrance and separation were normal.  

Historically, VA treatment records dated in January 2002 note that the Veteran had MRI findings of periventricular deep white matter changes of the brain consistent with small-vessel ischemia, probably related to hypertension.

The record reflects that at no time pertinent to the claim for service connection has the Veteran been diagnosed with brain cancer.  While, in the past, the Veteran has exhibited some white matter changes in his brain, he does not have a current diagnosis of brain cancer.  Further, there is simply no indication that the Veteran's periventricular deep white matter changes of his brain are due to herbicide exposure.  This disability is not recognized by VA as being presumptively related to herbicide exposure, and presumptive service connection cannot be granted.  See McCartt, 12 Vet. App. at 167.  Further, there is no evidence of record to even suggest a relationship between the Veteran's periventricular deep white matter changes of the brain and his in-service herbicide exposure.  

As for any direct assertions by the Veteran and/or his representative that there exists a medical nexus between periventricular deep white matter changes of his brain and the Veteran's military service, such evidence provides no basis for allowance of the claim.  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau, 492 F. 3d 1372; see also Espiritu, 2 Vet. App. at 494.  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on such a medical matter, such as whether his periventricular deep white matter changes of his brain were caused by in-service exposure to herbicides.  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for lesions of the brain, to include brain cancer, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Finger Lesion

The Veteran asserts that he has a lesion on his right, middle finger, caused by in-service herbicide exposure.

Service treatment records are silent for any skin problems or lesions.  On entrance and separation examinations, the Veteran's skin was marked as normal.  The Veteran denied any skin diseases on his Reports of Medical History.

The record reflects that in September 2007, the Veteran presented to a VA dermatology appointment for evaluation of a lesion on his right, middle finger, which first appeared in March 2007.  He stated that it bled periodically.  He was diagnosed with pyogenic granuloma of the right, middle finger.  The Veteran underwent a shave biopsy, and the lesion was curetted and desiccated three times.  The biopsy results revealed a diagnosis of hemangioma, extending to the base of the biopsy.  In December 2007, the lesion recurred, and another shave biopsy was performed.  The Veteran was again diagnosed with lobular capillary hemangioma (pyogenic granuloma).

The Board finds that the Veteran's claim of entitlement to service connection for a lesion of the right, middle finger cannot be granted.  There is simply no indication that the lesion of the Veteran's right, middle finger is due to service, to include herbicide exposure.  This disability is not recognized by VA as being presumptively related to herbicide exposure; therefore, service connection cannot be granted on a presumptive basis.  McCartt, 12 Vet. App. at 167.

The Veteran is also not entitled to direct service connection for a lesion of the right, middle finger.  The evidence reflects that the Veteran's lesion began decades following service and is unrelated to active duty service.  The service treatment records reflect that no skin problems were reported or diagnosed during the appellant's active duty service.  The first lesion appeared in March 2007, approximately 40 years after separation from active service.  While not a dispositive factor, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service-connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

No competent evidence of record even suggests that the Veteran's lesion of the right, middle finger is due to service, to include herbicide exposure.  As for any direct assertions by the Veteran and/or his representative that there exists a medical nexus between a lesion of the right, middle finger and herbicide exposure, such evidence provides no basis for allowance of the claim.  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau, 492 F. 3d 1372; see also Espiritu, 2 Vet. App. at 494.  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on such a medical matter, such as whether his finger lesion was caused by in-service exposure to herbicides.  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a lesion of the right, middle finger must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



Prostate Disability

The Veteran argues that he developed a prostate disorder as a result of his exposure to herbicides during his service in Vietnam.

As previously noted, service connection for specific diseases, including prostate cancer, may be presumed if a Veteran was exposed during service to certain herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  The Veteran, however, has not been diagnosed with prostate cancer.  The Veteran underwent a prostate biopsy in 1998.  No malignancy was found.  The pathology findings were, however, compatible with benign prostatic hypertrophy.  In June 2006, the Veteran had testing done for a follow-up to a prostate biopsy, which returned with negative findings.  In October 2007, the Veteran was seen for urinary incontinence complaints.  Examination of the prostate was normal.  In October 2010, the Veteran was noted to have a prostate nodule and subtle induration of the right lobe, which was noted to be "not alarming, but bears monitoring."  The Veteran has not been diagnosed with any prostate disorder presumed to be related to herbicide exposure.  Benign prostatic hypertrophy is not a disorder for which presumptive service connection is warranted under 38 C.F.R. §§ 3.307, 3.309.  Hence, presumptive service connection cannot be granted.  See McCartt, 12 Vet. App. at 167.

The Veteran is also not entitled to direct service connection for benign prostatic hypertrophy.  The evidence reflects that the Veteran's prostate problems began years following service and are unrelated to active duty service.  The service treatment records show that no prostate problems were reported or diagnosed during the appellant's active duty service.  Benign prostatic hypertrophy was first diagnosed in 1998, approximately 32 years after separation from active service.  While not a dispositive factor, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service-connection claim.  Maxson, 230 F.3d 1330.  

There is no competent evidence linking any prostate disorder to service.  The record is silent for a competent opinion linking benign prostatic hypertrophy to service.  Without such evidence, there is no basis upon which to grant service connection.

While the Veteran and his representative contend that the Veteran currently has prostate cancer that is related to his period of active duty, their statements neither constitute competent evidence of a medical nexus opinion, nor competent evidence of a current diagnosis of prostate cancer.  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau, 492 F. 3d 1372; see also Espiritu, 2 Vet. App. at 494.  Here, a layperson is not competent to diagnose prostate cancer or offer an opinion linking any prostate disorder to in-service exposure to herbicides.  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a prostate disorder, to include prostate cancer, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Asthma

The Veteran asserts he has asthma, caused by his in-service exposure to herbicides.

Service treatment records are silent for diagnosis or complaints of asthma.  The Veteran's lung examinations at entrance and separation were normal, and he marked "no" when asked if he had asthma or shortness of breath on his Reports of Medical History.  

Notations in VA treatment records indicate that the Veteran had a history of asthma.  See, e.g., October 2006 outpatient treatment record.  There are no records of any current treatment for or diagnosis of asthma (pertinent to the Veteran's claim for service connection) in the claims file.

There is simply no indication of record that the Veteran's asthma is due to herbicide exposure.  This disability is not recognized by VA as being presumptively related to herbicide exposure, and there is no evidence of record to even suggest a relationship between this finding and the Veteran's in-service herbicide exposure.

As for any direct assertions by the Veteran and/or his representative that there exists a medical nexus between asthma and the Veteran's military service, such evidence provides no basis for allowance of the claim.  The matter on which this claim turns is within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on such a medical matter, such as whether the Veteran's asthma was caused by in-service exposure to herbicides.  See Jandreau, 492 F. 3d 1372; see also Espiritu, 2 Vet. App. 492.  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for asthma must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Chloracne

The Veteran has been diagnosed with several skin disorders.  He argues that his skin problems are actually chloracne, and they are presumptively related to in-service herbicide exposure.

As previously noted, service connection for specific diseases, including chloracne, may be presumed if a Veteran was exposed during service to certain herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

Service treatment records are silent for any skin problems or rashes.  On entrance and separation examinations, the Veteran's skin was marked as normal.  The Veteran denied any skin diseases on his Reports of Medical History.

VA dermatology treatment records from September 2007 reflect that the Veteran was afforded a full skin examination, which was notable for erythematous cheeks and nose, without papules, and xerosis of the lower extremities.  The Veteran specifically asked if the changes on his face and legs were chloracne.  The Veteran, instead, was found to have rosacea on his cheeks and nose, and ichthyosis with likely xerotic dermatitis in the winter.

In January 2011, the Veteran complained of a red rash on his face and brown spots on his chest and back.  The Veteran was found to have rosacea, which was worsening by regular application of topical steroids to the face.  He was also diagnosed with seborrheic dermatitis of the nasolabia folds, glabella, and mid-chest, as well as seborrheic keratosis of the chest and upper back.  The dermatologist also found benign-appearing lentigines on the face, scalp, chest, back, and abdomen.

In April 2011, the Veteran had another appointment with VA dermatology, with complaints of a rash on his face.  The Veteran had redness mainly in the nasolabial folds.  He also had red and dry areas on the upper back and chest, which were non-pruritic, with fine scale.  The Veteran denied a history of eczema or psoriasis.  A skin examination was performed, which was notable for erythmetous patches and telangiectasias on the nose and cheeks, with no papules or pustules and poorly demarcated erythematous scaly papules and plaques and xerosis of the upper chest and back.  The Veteran was found to have perioral dermatitis due to chronic steroid use.  The dermatologist found that the underlying condition prompting steroid use could be rosacea or seborrheic dermatitis or both.  She also diagnosed him with xerotic dermatitis of the upper chest and back and seborrheic dermatitis.

In July 2011, the Veteran was again seen by a VA dermatologist for a follow-up.  The Veteran was again diagnosed with seborrheic dermatitis and rosacea.

The record reflects that at no time pertinent to the claim for service connection has the Veteran been diagnosed with chloracne.  As such, the Veteran's claim of entitlement to service connection for chloracne on a presumptive basis cannot be granted.  Further, there is simply no indication that the Veteran's other skin diagnoses (including rosacea, seborrheic dermatitis, xeroitic dermatitis, perioral dermatitis, or benign-appearing lentigines) are due to herbicide exposure.  These skin disorders are not recognized by VA as being presumptively related to herbicide exposure, and there is no evidence of record to even suggest a relationship between this finding and the Veteran's in-service herbicide exposure.

As for any direct assertions by the Veteran and/or his representative that his skin disorders represent a diagnosis of chloracne or there exists a medical nexus between any diagnosed skin disorder and the Veteran's military service, such evidence provides no basis for allowance of the claim.  The matter on which this claim turns is within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a diagnosis of chloracne or a probative opinion on whether the Veteran's skin disorders were caused by in-service exposure to herbicides.  See Jandreau, 492 F. 3d 1372; see also Espiritu, 2 Vet. App. at 494.  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a skin disorder, to include chloracne, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Neck Disability

The Veteran asserts that he has a neck disability that was caused by in-service parachute jumps.  Service treatment records reveal no complaints of neck pain or diagnosis of a neck disability.  The Veteran's spine and neck were normal on entrance and separation examinations.  The Veteran denied joint problems and recurrent back pain on Reports of Medical History.

In VA treatment records dated in February 1998, the Veteran complained of left shoulder pain.  In his examination, the Veteran denied any neck difficulties.  On physical examination, his neck had full range of motion.  There was no tenderness to palpation.

In January 2002, the Veteran reported a history of a whiplash injury from a motor vehicle accident in 1998, which was severe enough to cause vertigo.

The Veteran was afforded a VA examination in March 2012.  The Veteran was diagnosed with cervical spine strain/whiplash, with degenerative changes.  The Veteran reported that his neck was tender only to touch.  He did not have loss of range of motion or strength.  X-rays revealed degenerative changes.  The examiner noted that the Veteran had a history of pain on palpation only.  He also noted that the Veteran had a cervical injury in 1998 when he had a motor vehicle accident.  He found that the Veteran's cervical strain was more consistent with an injury from a motor vehicle accident; therefore, it was not at least as likely as not that the cervical strain was service-related.

The Board finds that the probative evidence of record weighs against the Veteran's claim of entitlement to service connection for a neck disability.  The evidence reflects that the Veteran's neck problems began years following service and are unrelated to active duty service.  The service treatment records show that no neck problems were reported or diagnosed during the appellant's active duty service.  A neck disability was not diagnosed until decades after service, on VA examination in March 2012.  While not a dispositive factor, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service-connection claim.  Maxson, 230 F.3d 1330.  

There is no competent evidence of record linking any neck disability to service.  The record is also silent for a competent opinion linking a neck disability to service.  Without such evidence, there is no basis upon which to grant service connection.

The Veteran has argued that his neck disability began in service, and he has experienced continuous symptoms of neck pain since service.  The Veteran is competent to offer such an assertion.  However, the Board does not find the Veteran is credible in his claims of continuity of symptomatology.  Notably, in February 1998-32 years after separation-the Veteran specifically denied any problems with his neck when being examined for shoulder pain.  Subsequently, the Veteran was involved in a motor vehicle accident where he sustained a whiplash injury.  After that time, the Veteran began to complain about neck pain.  If the Veteran were experiencing continuous symptoms of pain in his neck since service, the Board finds that it would be unreasonable for him to deny any neck problems in February 1998.  As such, the Board finds his statements of continuity of symptomatology to be lacking in credibility.

While the Veteran and his representative contend that the Veteran currently has a neck disability that is related to his period of active duty, their statements do not constitute competent evidence of a medical nexus opinion.  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau, 492 F. 3d 1372; see also Espiritu, 2 Vet. App. 492.  Here, a layperson is not competent to offer an opinion linking the Veteran's neck disability to in-service parachute jumps.  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a neck disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




Bilateral Hand Disability

The Veteran asserts that he has a bilateral hand disability due to injuries sustained in parachute jumps in service.  Service treatment records are silent for any diagnosis of a hand disability, and there are no complaints of any hand problems during service.  At entrance and separation, the Veteran specifically denied painful joints on Reports of Medical History.

Post-service, the remainder of the record is silent for any diagnosis of a bilateral hand disability.  The Veteran argues that he has arthritis in his hands due to service, but he has offered absolutely no evidence of any diagnosis of such a disability.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, where as here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claims for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim of entitlement to service connection for a bilateral hand disability must be denied because the first essential criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

The Board has given consideration to the Veteran's statements that he has a current bilateral hand disability.  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau, 492 F. 3d 1372; see also Espiritu, 2 Vet. App. at 494.  Therefore, without competent evidence of a current diagnosis of a bilateral hand disability by a medical professional, the Veteran's claim of entitlement to service connection for such a disability is denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b);        38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Right Ankle Disability

The Veteran asserts that he has a right ankle disability due to injuries sustained during parachute jumps in service.  Service treatment records are silent for any diagnosis of a right ankle disability, and there are no complaints of any right ankle problems during service.  At entrance and separation, the Veteran specifically denied painful joints.

Post-service, the remainder of the record is silent for any diagnosis of a right ankle disability.  In March 2012, the Veteran was afforded a VA examination for his ankles.  The Veteran was diagnosed with a left ankle disability, but a right ankle disability was not found.  The Veteran argues that he has arthritis in his right ankle due to service, but he has offered absolutely no evidence of any diagnosis of such a disability.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, where as here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claims for service connection.  Brammer, 3 Vet. App. at 225.  In the instant case, the claim of entitlement to service connection for a right ankle disability must be denied because the first essential criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

The Board has given consideration to the Veteran's statements that he has a current right ankle disability.  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau, 492 F. 3d 1372; see also Espiritu, 2 Vet. App. at 494.  Therefore, without competent evidence of a current diagnosis of a right ankle disability, the Veteran's claim of entitlement to service connection for such a disability is denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a heart disorder, to include ischemic heart disease, as due to herbicide exposure, is denied.
 
Entitlement to service connection for lesions of the brain, claimed as brain cancer, as due to herbicide exposure, is denied.

Entitlement to service connection for a lesion on the right, middle finger, as due to herbicide exposure, is denied.

Entitlement to service connection for a prostate disorder, claimed as prostate cancer, as due to herbicide exposure, is denied.

Entitlement to service connection for asthma, as due to herbicide exposure, is denied.

Entitlement to service connection for a skin disorder, claimed as chloracne, as due to herbicide exposure, is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a bilateral hand disability is denied.

Entitlement to service connection for a right ankle disability is denied.





REMAND

The Board finds that further development is required for the remaining claims on appeal.

In March 2012, the Veteran was afforded VA examinations in response to his claims of service connection for a back disability, bilateral hip disability, a left ankle disability, and a right foot disability.  In the examination report for his back disability, the examiner found that it was not at least as likely as not that the Veteran's diagnosed chronic lumbar strain with sacroiliac joint dysfunction and degenerative changes was related to service.  As rationale, he noted that the Veteran had decades without treatment.  The Board finds that this rationale is inadequate, as the examiner did not consider the Veteran's lay statements of continuous symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that a medical opinion is inadequate where the examiner fails to consider whether the Veteran's lay statements presented sufficient evidence of the etiology of the claimed disorder).  The Veteran has also alleged that he received treatment for his back by private examiners after separation from service.  Although the records are not able to be obtained, the Veteran is still competent to report that he received treatment.  Furthermore, the Board notes that while the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See id. at 1337.  

The Board also finds problems with the March 2012 VA examinations provided to the Veteran for his bilateral hip disability, left ankle disability, and right foot disability.  Regarding the bilateral hip disability, the Veteran was noted to have degenerative changes of the hips, however, the examiner also noted that the Veteran's hips were normal on examination.  The examiner further explained that any pain on examination was due to the Veteran's back and not his hips.  Thus, he found that the "bilateral hips" were not at least as likely as not service related.  The Board is unclear whether the Veteran has a bilateral hip disability (of degenerative joint disease) or whether there is no current hip disability.  If a hip disability exists, the Board finds that the rationale provided by the examiner is also inadequate.  In the examination report, the examiner noted as rationale for his opinion that the Veteran had no "consistent trail of treatment."  As noted above, this rationale renders the opinion inadequate, as it fails to take into consideration the Veteran's lay assertions of post-service treatment and continuity of pain since service.  

Regarding the Veteran's examination for his left ankle disability, the examiner found that his left ankle disability was due to a childhood injury and was not caused by service.  The examiner, however, did not discuss the possibility that the Veteran's left ankle was aggravated during parachute jumps during service.  

Finally, regarding the Veteran's examination for his right foot disability, the examiner found a "[s]light firm area on surface of ball of foot about one centimeter from second metatarsal head.  Area is not painful to touch.  No break in skin is noted."  Although the RO assumed this was related to the Veteran's left foot (as there were previous VA podiatry treatment records for the left foot in the claims file), there is no indication to which foot the examiner is referring.  It remains unclear whether the Veteran has a current right foot disability.  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided").  Based on the foregoing, the Board finds that new examinations are required for the remaining disabilities on appeal. 

While on remand, ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Portland and Vancouver VA Medical Centers all outstanding pertinent records of evaluation and/or treatment of the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination to determine the etiology of his back disability, bilateral hip disability, and left ankle disability.

The entire claims file (to include any relevant medical records in Virtual VA) must be made available to the examiner, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests or studies should be accomplished (including X-rays as appropriate), and all clinical findings should be reported in detail.

The examiner should clearly identify all current back, hip, and left ankle disabilities.  With respect to each diagnosed disability, the examiner should opine as to whether the disability is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability was incurred in or aggravated by the Veteran's military service.

In his or her opinion, the examiner must consider the Veteran's statements of in-service injury and continuity of symptomatology since service.  Lack of documented treatment cannot be used as rationale.

A complete rationale must be given for all opinions and conclusions.  If a determination cannot be made without resort to speculation, the examiner should so note, and explain why speculation is required.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA podiatry examination.

The entire claims file (to include any relevant medical records in Virtual VA) must be made available to the examiner, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should clearly identify all current disabilities of the right foot, to include whether the Veteran has recurrent plantar warts of the right foot.  With respect to each diagnosed disability, the examiner should opine as to whether the disability is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability was incurred in or aggravated by the Veteran's military service.

In his or her opinion, the examiner must consider the Veteran's statements of in-service injury and continuity of symptomatology since service.  Lack of documented treatment cannot be used as rationale.

A complete rationale must be given for all opinions and conclusions.  If a determination cannot be made without resort to speculation, the examiner should so note, and explain why speculation is required.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


